            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BAKARY CAMARA,                                  No. 4:21-CV-01024

           Petitioner,                          (Judge Brann)

     v.

WARDEN J. L. JAMISON,

          Respondent.

                                  ORDER

                               JUNE 30, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 is
          DISMISSED for lack of jurisdiction.

    2.    The dismissal is without prejudice to Camara’s right to file a § 2255
          motion in the United States District Court for the Eastern District of
          Pennsylvania, or if appropriate seek authorization from the appropriate
          court of appeals to file a second or successive § 2255 motion.

    3.    The Clerk of Court is directed to NOTIFY the Petitioner and CLOSE
          this case.


                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
